PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/101,592
Filing Date: 13 Aug 2018
Appellant(s): TOYOTA JIDOSHA KABUSHIKI KAISHA



__________________
Ellen Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Examiner’s Answer is presented as follows: 

A) Claim construction:
B) 101 rejection analysis
C) Examiner’s responses to the Appellant’s arguments

A) Claim construction:
          The apparatus Claims 1 and 7 call for using a processor to estimate a battery impedance, including deriving a slope function based on values of complex impedance of the battery at a predetermined frequency obtained at a plurality of temperatures, and estimating a value of the complex impedance at the predetermined frequency corresponding to a desired temperature by using the determined slope function. The claim additionally calls for determining a slope function to estimate a value of a complex impedance based on temperature at which the measurement accuracy is ensured from a plurality of stored slope functions corresponding to plurality of types of batteries, and outputting the estimated value of a complex impedance. Here notably, it is ambiguous as to which value of the complex impedance is being outputted, the estimated value of the complex impedance from the determined slope function at the desired temperature or the estimated value of the complex impedance from the determined slope function from the stored plurality of slope functions based on a temperature at which the measurement accuracy is ensured.
          Similarly, the apparatus Claim 6 calls for using a processor to estimate a battery impedance, including deriving a slope function based on values of a complex impedance at a predetermined frequency area higher than the Cole-Cole plot that belongs to ion diffusion, estimate the arc component from the estimated real component by using the slope function, and the estimated imaginary component and estimating a value of a complex impedance from the arc component.
          Finally, all the Claims 1 and 6-7 then conclude with the limitation “output the estimated value of a complex impedance to the vehicle including a battery for estimating a state of charge and state of health of the battery, but said limitation is merely an outputting of a desired value in combination with intended use of the estimated value of the complex impedance that has no patentable weight. Here, note that said concluding limitation is a new matter as there is no support in the Specification for “output the estimated value of a complex impedance to the vehicle including a battery” (although the new matter 112 rejection has inadvertently not been during the prosecution and is not being rejected in this Examiner’s Answer)



B) 101 rejection Analysis
          Section 101 provides that anyone who “invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof" may obtain a patent. The Supreme Court has repeatedly emphasized that patent protection should not extend to claims that monopolize “the basic tools of scientific and technological work.” Gottschalk vs Benson, 409 US 63, 67, 93 S. Ct. 253, 34 L. Edd. 2d 273 [175 USPQ 673] (1972)). Accordingly, laws of nature, natural phenomena, and abstract ideas are not patent-eligible subject matter. Alice, 134 S. Ct. at 2354. 
        The 101 subject matter eligibility analysis begins with the claimed language (see Synopsis vs Mentor Graphics, 120 USPQ2d 1473 839 F.3d 1138 (Fed. Cir. 2016), Id., at 1481 “The 101 inquiry must focus on the language of the Asserted Claims themselves.”), followed by identifying the focus or underlying invention (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1431-1432, “Subsequently, however, we explained in CyberSource Corp. v. Retail Decisions, Inc. that we look not just to the type of claim but also “to the underlying invention for patent-eligibility purposes.” 654 F.3d 1366, 1374 [99 USPQ2d 1690] (Fed. Cir. 2011). Looking at the claims in the instant application, the focus of the claimed invention is directed to estimating a value of a complex impedance of a battery of a vehicle using slope functions, an abstract idea. As had been discussed in the rejection, the claim is an abstract idea, as they involve usage of various mathematical concept. Here, we look to the Specification to inform our understanding of the claimed invention, and note that the Specification indeed details the mathematical explanations for the entire claimed invention from pages 9/30 to 14/30 in Sections (3) Explanation of Operation and (4) Method of Deriving Slope Functions.
          Here, note that the Supreme Court has emphatically rejected the idea that claims become patent eligible simply because they disclose a specific solution to a particular problem (Supreme Court, Alice Corp v CLS Bank Int’l, 110 USPQ 2d 1976 at 1985; DDR Holding, 773 F.3d at 1265)). In other words, even if the claims may be directed to specific abstract ideas for estimating a value of a complex impedance of a battery in a vehicle, do not make the claims eligible under 35 USC 101. 
          Additionally, note that the novelty of the abstract idea itself, also does not help in overcoming the 101 rejection (see Flook, In Gottschalk vs Benson, Id., at 195, “we held that the discovery of a novel and useful mathematical formula may not be patented,” Indeed, the novelty of the mathematical algorithm is not a determining factor at all.”). This means that any novelty or non-conventionality in the abstract idea of estimating a complex impedance of a battery in a vehicle using slope functions, will not be a determining factor. New abstract idea is still an abstract idea (see Synopsis, 839 F.3d 1138, 120 USPQ2d, 1473 (2016), Id., at 1483, “a claim for a new abstract idea is still an abstract idea. The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.”). 
          Having said that, the 101 subject matter eligibility analysis continues by examining the additional elements with respect to the practical application and significantly more than the abstract idea criteria in Steps 2A, Prong two and 2B, respectively. In Step 2A, Prong two, the claims additionally recite “store therein a plurality of slope functions respectively corresponding to a plurality of types of batteries, which are derived in advance,” but said limitation is merely directed to insignificant data storing activity. The claims also recite a “processor,” and “battery of a vehicle”, but said limitations are nothing more than a recitation of a general purpose computer for implementing the abstract idea and field of use, namely that of a battery of a vehicle.  Notably, the claims in the instant application with the recited processor and the battery, the focus of the claims is not on such an improvement in processor or battery as tools (as in Enfish), or focused on a specific asserted improvement in estimating the value of the complex impedance in non-abstract way (or improvement in computer animation in non-abstract way, without animators able to do to same, as in McRo), but on certain independently abstract ideas that use the processor and battery as tools. In other words, the Applicant is basically claiming the algorithm itself. Furthermore, nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional processor for gathering and analysing the desired information related to a battery of a vehicle. Unlike Thales 85- F.3d 1343, 121 USPQ2d 1898 (2017), Id., at 1898 (where the inertial sensors are used in non-conventional manner for measuring position and orientation), the claimed invention in the instant application do not even recite any sensors.
         Furthermore, the claims additionally recite “output the estimated value of the complex impedance to the vehicle that includes the battery for estimating a state of charge and state of health of the battery,” but said limitation is merely an insignificant post-solution activity of outputting the desired value, recited at high level of generality, in combination with intended use. In short, the claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “store therein a plurality of slope functions respectively corresponding to a plurality of types of batteries, which are derived in advance,” but said limitations are merely directed to data storing activity that is well-understood, routine and conventional. The claims also recite “processor” and “battery of a vehicle”, but said limitations are nothing more than a recitation of general purpose computer for implementing the abstract idea and field of use. Furthermore, the claims additionally recite “output the estimated value of the complex impedance to the vehicle that includes the battery for estimating a state of charge and state of health of the battery,” but said limitation is merely an insignificant post-solution activity of outputting the desired value, recited at high level of generality, that is well-understood, routine and conventional, in combination with intended use. As such, the claims do not recite additional elements that would provide “inventive concept” that would amount to significantly more than the abstract idea. Similar rejections are made for other independent and dependent claims.
          In Summary, the claims in the instant application are directed to estimating a value of a complex impedance without the abstract idea being integrated into a practical application and without the additional elements amounting to significantly more than the abstract idea. The claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

C) Examiner’s response to the Appellant’s argument
          a) Appellant argues that the claimed subject matter improves the functioning of the computer and an improvement in the technical field of estimating battery impedance, where an accurate impedance has many practical uses, such as determining a state of charge of a battery and that the claims in the instant application integrates the abstract idea into a practical application (Appeal Brief, pages 10-12),
          In Response, the Examiner respectfully disagrees. As the October 2019 Update provides, to determine whether the claimed invention provides a technological improvement, we consider whether Appellant's Specification "provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement." October 2019 Update, 12. If the Specification sets forth an improvement in technology, we then evaluate the claim "to ensure that the claim itself reflects the disclosed improvement." Id.
          Looking at the Appellant’s Specification, page 14/30 discusses using the slope function at a temperature where the accuracy is ensured, proceeding with an example of using a slope with data where there is no variation in internal temperature such as immediately after the vehicle is first started. Furthermore, the passages of the Appellant’s Specification direct us to for alleged technical improvement discuss the Appellant’s invention, namely in estimating an impedance of the battery over the prior arts. However, even assuming the Specification provides sufficient details such that one of ordinary skill in the art would recognize claimed invention as providing improvement with respect to estimating a value of a complex impedance, the claim however does not reflect the improvement, as the claim generically recite using a slope function to estimate an impedance at a temperature at which the measurement accuracy is ensured. Most importantly, the steps of estimating a value of a complex impedance are abstract idea, as they involve mathematical concept, and thus cannot be characterized as improvement in the functioning of the processor and the technology.
          Finally, the Specification and the claims also mentions and recites, respectively, using the estimated value of the complex impedance for estimating the state of charge and state of health of a battery, but not only said limitation is an intended use that has no patentable weight, but there is complete lack of details in both the Specification and the claimed invention in regards to determining the state of charge and state of health from the estimated value of the complex impedance to support the alleged improvement. 
          In summary, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract and therefore, there is no improvement and the abstract idea is not integrated into a practical application. As had been discussed above, new abstract idea is still an abstract and not patent eligible.

b) Appellant argues that the claims in the instant application is similar to the Example 41 (Appeal Brief, page 12-13), and that the limitation related to outputting the estimated impedance to the vehicle that includes the battery is not well-known and is significant (Appeal Brief, pages 14-15). Finally, the Appellants argues that dependent claims 2-4 are eligible for similar reasons.
          In Response, the Examiner respectfully disagrees and state that the Example 41 is merely a hypothetical example that also has a different fact pattern, and as such, do not control. Furthermore, in regard to the limitation “outputting the estimated impedance to the vehicle that includes the battery for estimating a state of charge and state of health of a battery,” said limitation is merely an outputting of a desired value that is insignificant in combination with intended use of the estimated value of the complex impedance in a vehicle that has no patentable weight. Finally, the dependent claims 2-4 are not eligible as said claims are all directed to abstract idea, as they involve usage of mathematical concept.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HYUN D PARK/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        
Conferees:
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865     

                                                                                                                                                                                                   /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.